TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00073-CV



                                      In re Keith Russell Judd


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Keith Russell Judd, an inmate in federal prison, has filed a pro se petition for

writ of mandamus, asking this Court to order the district court to produce a copy of the record in the

underlying lawsuit that Judd has filed against the Texas Secretary of State and the Democratic Party

of the State of Texas. Judd asserts that he needs a copy of the record for use as an “appendix” in

another petition for writ of mandamus, this one relating to the district court’s alleged failure to rule

on his various motions for default judgment and summary judgment in the underlying suit.1

                Judd has failed to establish that he is entitled to the extraordinary relief

requested. See Walker v. Packer, 827 S.W.2d 833, 839-44 (Tex. 1992); Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding); see also In re Hernandez,

No. 03-13-00002-CV, 2013 Tex. App. LEXIS 569, at *1-5 (Tex. App.—Austin Jan. 17, 2013,



        1
           Judd has previously filed at least two petitions for writ of mandamus related to the
district court’s alleged failure to rule in the underlying suit, both of which this Court has denied. See
In re Judd, No. 03-12-00617-CV, 2012 Tex. App. LEXIS 10204, at *1-2 (Tex. App.—Austin
Dec. 17, 2012, orig. proceeding) (mem. op.); In re Judd, No. 03-11-00690-CV, 2011 Tex. App.
LEXIS, at *1 (Tex. App.—Austin Nov. 16, 2011, orig. proceeding) (mem. op.).
orig. proceeding) (mem. op.). Accordingly, the petition for writ of mandamus is denied. See Tex. R.

App. P. 52.8(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: February 27, 2013




                                                2